DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
Response to Amendment
The reply filed on 7/16/2021 cancelled claims 4 and 18, amended claims 1, 6, 9, 15, and 19, and added new claims 21 and 22. Claims 1-3, 5-17, and 19-22 are currently pending herein.
Allowable Subject Matter
Claims 1-3, 5-17, and 19-22, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A maintenance cart comprising: a lower structure comprising a floor, an upper portion, and a plurality of sides extending between the upper portion and the floor; an upper structure disposed above the upper portion of the lower structure; at least one sealing member attached to the upper structure and to the upper portion of the lower structure; a plurality of structural members, each structural member of the plurality of structural members connecting the upper structure to the lower structure, wherein each structural member of the plurality of structural members is adjustable for positioning the upper structure between a stowed position and a raised position relative to the lower structure, wherein the stowed position comprises a minimum distance between the upper structure and the lower structure such that the upper structure is adjacent the upper portion of the lower structure, wherein the raised position comprises a maximum distance between the upper structure and the upper portion of the lower structure, wherein the lower structure, the at least one sealing member, and the upper structure together define a single, enclosed sealed interior workspace that maintains a seal between the interior workspace and a surrounding environment: (i)    when the upper structure is in the stowed position; and (ii) when the upper structure is in the raised position; and a ladder support bracket supported within the single, enclosed interior workspace of the maintenance cart, wherein a vertical position of the ladder support bracket relative to the lower structure is adjustable, as claimed in Claim 1 and similarly claimed in Claims 9 and 18 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of maintenance carts (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618